Citation Nr: 1139414	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  03-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as shell shock.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to September 1957.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2009, the Board remanded the present matter for additional development and due process concerns. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim of service connection for PTSD, the Board acknowledges Clemons v. Shinseki, 23 Vet App. 1 (2009) which states that although a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis but must rather be considered a claim for any mental disability that may be reasonably encompassed."  However, Clemons is not applicable to cases in which a claim of service connection for a psychiatric disorder was previously denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purpose of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  In this case, service connection was previously denied for a "nervous condition" claimed to result from an in-service injury to the head.  Because the Veteran is currently claiming PTSD as a result of a robbery, rather than the head injury per se, the Board finds the matter should remain characterized as service connection for PTSD.

The issue of service connection for a psychiatric disability secondary to an in-service head injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The Veteran has not been diagnosed with PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154 (West 2002) 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Where, as here, the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence which corroborates the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353 (1998).  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As stated above, a current diagnosis of PTSD is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the medical evidence reflects no findings indicative of PTSD during any part of the appellate period, and the Veteran has not reported that such a diagnosis has been rendered.  Thus, based on the absence of a diagnosis of PTSD, the claim must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided the Veteran notice by letters dating in January 2005 and November 2009, and the claim was readjudicated in a July 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  The Board acknowledges that the letters did not provide notice specific to a claim of service connection for PTSD based on personal assault.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

The July 2011 supplemental statement of the case provided the appellant with the relevant regulation (38 C.F.R. § 3.304(f)(4)), as well as an explanation of the reason for the denial of the claim.  Moreover, the record shows that the appellant was represented (initially by a Veteran's Service Organization, then private counsel) throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained assisted the appellant in obtaining evidence, attempted to verify the Veteran's reported stressor, to include by requesting Morning Reports and contacting the U.S. Crime Records Center, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise, and the Veteran has been informed of the absence of his service records.  Furthermore, the Board is satisfied that there has been substantial compliance with the remand directives issued in the September 2009 Board decision. See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that a VA examination was not conducted.  The Board finds that none is required, however, because the evidence does not contain competent evidence of a diagnosed disability or indicate that the claimed disability may be associated with service (either through a history of continuity of symptoms or medical findings), and the Veteran's reported stressor was not verified, though verification efforts were made.  Cf. 38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for PTSD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


